Citation Nr: 1216253	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to July 17, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in the Republic of Vietnam from September 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran was afforded a personal hearing before the undersigned.  
In April 2011, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Prior to July 17, 2007, the Veteran was employed in a full-time job and thus his service-connected posttraumatic stress disorder (PTSD) did not preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

An effective date earlier than July 17, 2007, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran perfected a timely appeal challenging the RO's assignment of July 17, 2007, as the effective date of his TDIU award, and stated that he was unable to work due to his coronary artery disease, diabetes mellitus, and peripheral neuropathy, but did not otherwise provide an argument in support of this claim.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Here, the evidence uniformly shows that the Veteran was employed on a full-time basis for Alton and Southern Railway until July 18, 2007.  This evidence includes not only the Veteran's VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability, but also records from the Veteran's railroad retirement disability benefits claim containing a physician's report stating that the Veteran's capacity commenced on July 10, 2007.  Further, the evidence indicates that he was employed until July 18, 2007, and indeed, the Veteran does not contend otherwise.  Thus, because the undisputed facts show that the Veteran was employed on a full-time basis prior to July 17, 2007, there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 38 C.F.R. § 4.16.


ORDER

Entitlement to an effective date prior to July 17, 2007, for the award of a TDIU is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


